Citation Nr: 1826841	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969 and from September 1967 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking special monthly compensation benefits based on the need for regular aid and attendance.  His service connected disabilities include posttraumatic stress disorder (PTSD), coronary artery disease, and sternum scar.  He also has significant non-service connected physical disabilities including right-sided hemiplegia due to aneurysm and widespread joint arthritis.  Earlier examination have shown that the Veteran's combination of disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  The Veteran's non-service connected hemiplegia due to aneurysm has been credited for the majority of his physical limitations.

A March 2013 Aid and Attendance examination found that the Veteran was unable to bathe or tend to other hygiene needs without assistance and was unable to handle his own finances due to his aneurism and PTSD.  The Veteran is currently rated 100 percent for his PTSD and has been found incompetent to handle funds.  As such, significant mental impairment is shown.  The current medical record does not address whether the Veteran's mental impairment attributable to his service connected PTSD would result in the need for regular aid and attendance of another person irrespective of his non-service connected disabilities.  As such, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination to determine whether the Veteran requires aid and attendance as a result of his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should opine whether the Veteran's service-connected disabilities - at present, PTSD, coronary artery disease, and sternum scar - render the Veteran helpless or so nearly helpless that he requires the regular aid and attendance of another person.

The examiner should particularly address whether: (a) the Veteran's service-connected disabilities render him unable to perform the following activities: dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, requires frequent adjustment of a special prosthetic or orthopedic appliance, or is otherwise unable to attend to the wants and needs of nature, including being incapable due to either physical or mental incapacity to protect himself against the hazards and dangers incident in his daily environment; or, (b) the Veteran is bedridden as a result of his service-connected disabilities.

The Board acknowledges that the Veteran has significant physical impairment due to non-service connected disabilities.  In addressing the above, the examiner is asked to determine, to the extent possible, the level of impairment that would be caused by the Veteran's service connected disabilities (PTSD, coronary artery disease, and sternum scar) alone.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

2.  Thereafter, readjudicate the issue of SMC for aid and attendance.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

